DETAILED ACTION

EXAMINER’S REMARKS
The Patent Board decision rendered on May 3, 2022 indicates that the after final amendment filed October 7, 2020 that was previously entered and addressed via the rejections to 35 USC 112(b) and 35 USC 103(a) in the Advisory Action mailed October 16, 2020 was affirmed with a New Ground of Rejection entered.  The Patent Board decision rendered on May 3, 2022 indicated that the rejections to 35 USC 112(b) regarding the dictionary definition of “clumps” provided by applicant is not persuasive to support the contention that the skilled artisan of the metes and bounds of what constitutes “a viscous liquid that clumps together” as recited in Claims 1 and 17.  The Patent Board indicated that the Specification describes a viscous liquid that “tends to clump” but does not provide any guidance as to what viscosity levels are encompassed by Claims 1 and 17 leaving speculation as to the meaning of “a viscous liquid that clumps together” and the scope of the claims.  The Patent Board decision rendered on May 3, 2022 indicated that Claims 1-4, 7, 9-14, and 17 are rejected under new grounds of rejection under 35 USC 112(b) as being indefinite as reciting “a viscous liquid that clumps together” and that the prior art rejections under 35 USC 103(a) are not sustained as to do so would require speculative assumptions as to the meaning and scope of the claims and the Patent Board did not reach a decision on the merits of the previous prior art rejections.
Examiner notes that the new grounds of rejection to 35 USC 112(b) implemented by the Patent Board Decision rendered on May 3, 2022 serves as a Non-Final Office Action as reopening prosecution.
Applicant has filed a claim amendment on June 15, 2022 addressing the previous rejections to 35 USC 112(b). Since the previous rejections to 35 USC 112(b) rendered by the Patent Board decision rendered on May 3, 2022 have been addressed in the claim amendment filed on June 15, 2022, the claims are now clear enough to apply prior art rejections as the new claim amendment filed June 15, 2022 no longer requires speculative assumptions as to the meaning and scope of the claims.
A Final Rejection in response to the claim amendment filed May 3, 2022 has been sent herein.  The previous rejections to 35 USC 112(b) presented by the Board Decision rendered on May 3, 2022 have been withdrawn in view of the amendments.  A prior art rejection under 35 USC 103(a) has been sent herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmiller DE 3537753 (cited on Information Disclosure Statement dated June 6, 2019) in view of Roche et al. US 6,063,419.
It is noted that a formal human translation of Bergmiller DE 3537753 has been previously attached.  All citations with respect to Bergmiller are with respect to the human translation of Bergmiller.
Regarding Claim 1, Bergmiller discloses a packaged food product comprising a container including a bottom wall and a sidewall.  A mix-in (fruit concentrate 4) is located in the container wherein the mix-in (fruit concentrate 4) is in contact with the bottom wall and the sidewall (‘753, Page 5, lines 9-16).  The mix-in (fruit concentrate 4) is clearly shown in FIG. 2 to be in contact and remain in contact with the sidewall.  A height of the mix-in (fruit concentrate 4) is greater at the sidewall (at wall strip 10) than at a center point of the bottom wall (‘753, FIG. 2) (‘753, Page 6, lines 2-7).  The height of the mix-in (fruit concentrate 4) decreases from the sidewall toward the center point of the bottom wall (‘753, FIG. 2).  A dairy based product (yogurt 7) is located in the container and disposed upon the mix-in (fruit concentrate 4) (‘753, FIG. 2) (‘753, Page 5, lines 1-6).
Bergmiller is silent regarding the container being fully or partially transparent or translucent from the bottom wall to the height of the mix-in at the sidewall.
Roche et al. discloses a yogurt container that is transparent (‘419, Column 2, lines 37-47).
Both Bergmiller and Roche et al. are directed towards the same filed of endeavor of yogurt based food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the yogurt container of Bergmiller and construct the container with a transparent container as taught by Roche et al. in order to allow the consumer to view the contents of the interior of the container (‘419, Column 2, lines 37-47).
Further regarding Claim 1, Bergmiller modified with Roche et al. is silent regarding the mix-in not covering the center point of the bottom wall.  However, Bergmiller teaches filling a container with a mix-in of fruit concentrate and/or yogurt and driving the mix-in from the center of the bottom wall to the sidewall with a blast of air (‘753, FIG. 1) (‘753 Translation, Page 5, lines 1-5).  The recitation of the mix-in not covering a center point of the bottom wall is an obvious variant over the prior art that does not impart a non-obvious difference over the prior art absent objective evidence that compares the prior art packaged food product to the claimed packaged food product wherein the mix-in does not cover a center point of the bottom wall.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergmiller and have the mix-in not cover a center point of the bottom wall since the configuration of the claimed mix-in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mix-in was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Additionally, the particular shape of the mix-in not covering the center point of the bottom wall is an ornamental aesthetic design change.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 3, Bergmiller modified with Roche et al. is silent regarding the mix-in being in the shape of a torus.  However, Bergmiller teaches filling a container with a mix-in of fruit concentrate and/or yogurt and driving the mix-in from the center of the bottom wall to the sidewall with a blast of air (‘753, FIG. 1) (‘753 Translation, Page 5, lines 1-5).  The recitation of the shape of the mix-in to be torus shaped is an obvious variant over the prior art that does not impart a non-obvious difference over the prior art absent objective evidence that compares the prior art packaged food product to the claimed packaged food product wherein the mix-in is driven from the bottom wall to the sidewall such that the mix-in has a torus shape.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergmiller and have the mix-in have a torus shape since the configuration of the claimed mix-in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mix-in was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The particular torus shape of the mix-in is an ornamental aesthetic design change.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 4, Bergmiller discloses the mix-in (fruit concentrate 4) not being splattered over the sidewall (‘753, FIG. 2).
Regarding Claim 9, Bergmiller discloses the mix-in (fruit concentrate 4) comprising fruit (‘753, Page 5, lines 1-6).
Regarding Claim 12, Bergmiller discloses the dairy based product being yogurt (yogurt 7) (‘753, Page 5, lines 1-5), which is a type of food product comprising milk.
Regarding Claims 13-14, Bergmiller discloses the dairy based product comprising yogurt (yogurt 7) (‘753, FIG. 1) (‘753, Page 5, lines 1-5), which reads on the claimed yogurt and yogurt culture.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmiller DE 3537753 (cited on Information Disclosure Statement dated June 6, 2019) in view of Roche et al. US 6,063,419 as applied to claim 1 above in view of Singer et al. US 2007/0092626.
Regarding Claim 7, Bergmiller modified with Roche et al. is silent regarding the container being made from glass.
Singer et al. discloses yogurt can be poured into consuming containers such as a glass (‘626, Paragraph [0003]).
Both Bergmiller and Singer et al. are directed towards the same field of endeavor of yogurt packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Bergmiller and dispose the yogurt in a glass container as taught by Singer et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmiller DE 3537753 (cited on Information Disclosure Statement dated June 6, 2019) in view of Roche et al. US 6,063,419 as applied to claim 9 above in further view of Singer et al. US 2007/0092626.
Regarding Claims 10-11, Bergmiller modified with Roche et al. is silent regarding the fruit being strawberries or the mix-in comprising coconut.
Swertvaegher et al. discloses dispensing a mix-in into a container via a nozzle wherein the mix-in has a non-dairy fruit base component (‘718, FIG. 4) (‘718, Paragraph [0082]).  Swertvaegher et al. further discloses dispensing strawberry as the mix-in (‘718, Paragraph [0050]) or dispensing coconut pieces as the mix-in (‘718, Paragraph [0051]).
Both Bergmiller and Swertvaegher et al. are directed towards the same field of endeavor of methods of dispensing food dairy and/or non-dairy products into a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention and modify the process of Bergmiller and deposit strawberry or coconut into the container as taught by Swertvaegher et al. based upon the desired food contents of the container desired to be stored.
Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmiller DE 3537753 (cited on Information Disclosure Statement dated June 6, 2019).
Regarding Claim 21, Bergmiller discloses a packaged food product comprising a container including a bottom wall and a sidewall.  A mix-in (fruit concentrate 4) is located in the container wherein the mix-in (fruit concentrate 4) is in contact with the bottom wall and the sidewall (‘753, Page 5, lines 9-16).  A height of the mix-in (fruit concentrate 4) is greater at the sidewall than at a center point of the bottom wall (‘753, FIG. 2).  A dairy based product (yogurt 7) is located in the container and disposed upon the mix-in (fruit concentrate 4) (‘753, FIG. 2) (‘753, Page 5, lines 1-6).
Bergmiller is silent regarding the mix-in being in the shape of a torus that is in contact with the bottom wall and the sidewall wherein a majority of the mix-in is located at an intersection of the bottom wall and the sidewall.
However, Bergmiller teaches filling a container with a mix-in of fruit concentrate and/or yogurt and driving the mix-in from the center of the bottom wall to the sidewall with a blast of air (‘753, FIG. 1) (‘753 Translation, Page 5, lines 1-5).  The recitation of a majority of the mix-in being located at an intersection of the bottom wall and the sidewall and the mix-in being in the shape of a torus is an obvious variant over the prior art that does not impart a non-obvious difference over the prior art absent objective evidence that compares the prior art packaged food product to the claimed packaged food product wherein the mix-in is in the shape of a torus wherein a majority of the mix-in is located at an intersection of the bottom wall and the sidewall.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergmiller have the mix-in be in the shape of a torus and a majority of the mix-in is located at an intersection of the bottom wall and the sidewall since the configuration of the claimed mix-in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mix-in was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, the particular torus shape of the mix-in is an ornamental aesthetic design change.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 23, Bergmiller discloses the dairy based product being yogurt (yogurt 7) (‘753, Page 5, lines 1-5), which is a type of food product comprising milk.
Regarding Claims 24-25, Bergmiller discloses the dairy based product comprising yogurt (yogurt 7) (‘753, FIG. 1) (‘753, Page 5, lines 1-5), which reads on the claimed yogurt and yogurt culture.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmiller DE 3537753 (cited on Information Disclosure Statement dated June 6, 2019) as applied to claim 15 above in view of Downes et al. US 2014/0295030.
Regarding Claim 16, Bergmiller is silent regarding at least a portion of the sidewall being transparent or translucent.
Downes et al. discloses a yogurt container comprising a sidewall having at least a portion of the sidewall being transparent (at transparent window 104) (‘030, FIG. 1) (‘030, Paragraph [0088]).

    PNG
    media_image1.png
    1394
    761
    media_image1.png
    Greyscale


Both Bergmiller and Downes et al. are directed towards the same field of endeavor of dairy based packaged containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transparent window disposed on the cover of Bergmiller and construct the transparent window on at least a portion of the sidewall of the yogurt container as taught by Downes et al. in order to allow the consumer to view the contents of the interior of the food package.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks that one of ordinary skill in the art would not have an apparent reason to modify the product of Bergmiller such that the mix-in does not cover the center point of the bottom wall as claimed in Claim 1.  Applicant contends that leaving the center point of the bottom wall of the cup uncovered by fruit concentrate before the yogurt is deposited would provide an undesirable sticking point that would affect how the yogurt product is demolded from the cup and would prevent the fruit concentrate from advantageously being substantially located on the yogurt when it is initially upturned and demolded such that it runs down on its sides.
Examiner argues the recitation of the mix-in not covering a center point of the bottom wall is an obvious variant over the prior art that does not impart a non-obvious difference over the prior art absent objective evidence that compares the prior art packaged food product to the claimed packaged food product wherein the mix-in is driven from the bottom wall to the sidewall such that the mix-in does not cover a center point of the bottom wall.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergmiller and apply the air nozzle over the mix-in for a long enough time such that the mix-in does not cover a center point of the bottom wall since the claimed process would achieve the same result of a container with a mix-in disposed on the sidewall of the container as the disclosed invention of Bergmiller (‘753, FIG. 1).  Furthermore, the configuration of the claimed mix-in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mix-in was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, the particular shape of the mix-in not covering the center point of the bottom wall is an ornamental aesthetic design change.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).  With respect to applicant’s assertion that leaving the center point of the bottom wall of the cup uncovered by fruit concentrate before the yogurt is deposited would provide an undesirable sticking point that would affect how the yogurt product is demolded from the cup and would prevent the fruit concentrate from advantageously being substantially located on the yogurt when it is initially upturned and demolded such that it runs down on its sides, Bergmiller teaches allowing the fruit yogurt to be demolded (‘753 Translation, Page 3, lines 1-3) and that the ability of the fruit yogurt to be demolded is influenced by the amount of binder added to the yogurt (‘753 Translation, Page 7, lines 10-14) and that the binder is added to the yogurt prior to filling (‘753 Translation, Page 8, Claim 4).  Since binder is added to the yogurt, applicant’s assertions that there would be an undesirable sticking point that would prevent the fruit concentrate from being located on the yogurt when demolded contradicts the teaching of Bergmiller that binder is added to the yogurt to allow demolding of the food product.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 6 of the Remarks that even if one of ordinary skill in the art does not care about yogurt sticking to the cup because the fruit concentrate does not completely cover the bottom wall, applying the air nozzle for a longer period of time would not prevent the fruit concentrate from re-covering the center point of the bottom wall of the cup once the air nozzle stops blowing and before yogurt is deposited and that the fruit concentrate of Bergmiller would immediately flow down again and does not remain in contact with the cup sidewall and again reaches its previous filling level and pools to the bottom of the cup.  Applicant noted that the Decision on Appeal of the parent application 15/797,154 suggests there is a lack of evidence or technical reasoning to establish that the fruit concentrate in Bergmiller would not recover the center point of the bottom wall of the container once the air nozzle stops blowing and before the yogurt is deposited in the container.
Examiner first notes that parent application 15/797,154 is directed towards a method of packaging a food product in a container and that the instant invention is directed to a packaged food product.  Applicant’s arguments with respect to applying an air nozzle to the fruit concentrate are arguments with respect to the method of packaging the food product.  The parent ‘154 application recited the limitations “driving the mix-in from the center of the bottom wall to the sidewall with a blast of gas.”  Applicant’s arguments regarding applying an air nozzle to the fruit concentrate are immaterial with respect to the instant invention since the instant invention is directed towards a packaged food product and since the amended claims of the instant invention do not positively recite any limitations regarding applying gas to the mix-in.  The issue at hand in the packaged food product of Claim 1 is the configuration in which the mix-in does not cover the center point of the bottom wall.  The recitation of the mix-in not covering a center point of the bottom wall is an obvious variant over the prior art that does not impart a non-obvious difference over the prior art absent objective evidence that compares the prior art packaged food product to the claimed packaged food product wherein the mix-in does not cover a center point of the bottom wall.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergmiller and have the mix-in not cover a center point of the bottom wall since the configuration of the claimed mix-in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mix-in was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Additionally, the particular shape of the mix-in not covering the center point of the bottom wall is an ornamental aesthetic design change.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).  Therefore, this argument is not found persuasive.
Applicant argues on Page 7 of the Remarks with respect to Claim 21 that Claim 21 positively indicates that the mix-in is in the shape of a torus at the time of the dairy or plant based product is disposed thereon in response to the Board decision of previous Claim 15 that did not require that the mix-in remain in the shape of a torus for any specific length of time.  Applicant continues that there is no teaching or suggestion that the fruit concentrate in Bergmiller would be in the shape of a torus at the time the yogurt is disposed thereon for reasons analogous to those presented in the arguments to Claim 1 and that the fruit concentrate of Bergmiller would recover the bottom wall of the container once the air nozzle stops blowing and before the yogurt is deposited in the container.
Examiner notes that applicant’s statement that Claim 21 positively recites “the mix-in is in the shape of a torus at the time the dairy or plant based product is disposed thereon” is not actually recited in Claim 21.  There are no limitations in Claim 21 that recite “at the time the dairy or plant based product is disposed thereon.”  The words “at the time” are not recited in Claim 21.  Examiner notes that Claim 21 does not require the mix-in remain in the shape of a torus for any specific length of time.  Examiner reiterates that that parent application 15/797,154 is directed towards a method of packaging a food product in a container and that the instant invention is directed to a packaged food product.  Applicant’s arguments with respect to applying an air nozzle to the fruit concentrate are arguments with respect to the method of packaging the food product.  The parent ‘154 application recited the limitations “driving the mix-in from the center of the bottom wall to the sidewall with a blast of gas.”  Applicant’s arguments regarding applying an air nozzle to the fruit concentrate are immaterial with respect to the instant invention since the instant invention is directed towards a packaged food product and since the amended claims of the instant invention do not positively recite any limitations regarding applying gas to the mix-in.  The issue at hand in the packaged food product of Claim 21 is the configuration in which the mix-in has the shape of a torus in contact with the bottom wall and the sidewall wherein a majority of the mix-in is located at an intersection of the bottom wall and the sidewall.  The recitation of the mix-in having a torus shape in contact with the bottom wall and the sidewall and a majority of the mix-in being located at an intersection of the bottom wall and the sidewall  is an obvious variant over the prior art that does not impart a non-obvious difference over the prior art absent objective evidence that compares the prior art packaged food product to the claimed packaged food product wherein the mix-in has the claimed torus shape in contact with the bottom wall and the sidewall wherein a majority of the mix-in is located at an intersection of the bottom wall and the sidewall.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bergmiller and have the mix-in have a torus shape in contact with the bottom wall and the sidewall wherein a majority of the mix-in is located at an intersection of the bottom wall and the sidewall since the configuration of the claimed mix-in is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mix-in was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Additionally, the particular shape of the mix-in having a torus shape in contact with the bottom wall and the sidewall wherein a majority of the mix-in is located at an intersection of the bottom wall and the sidewall is an ornamental aesthetic design change.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792